In a proceeding to probate a will, the special guardian and a contestant appeal from so much of an order of the Surrogate’s Court, Kings County, as denied the special guardian’s motion to examine 'before trial two persons as witnesses, and the proponents appeal from so much of said order as granted said motion to examine a third person as a witness. Order affirmed, with separate bills of $10 costs and disbursements to the appellants-respondents and the respondents-appellants, payable out of the estate. No opinion. Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.